In a habeas corpus proceeding, petitioner appeals from a judgment of the County Court, Westchester County, dated May 18, 1976, which (1) dismissed the proceeding, (2) *635remanded petitioner to the custody of the respondents and (3) sustained a warrant issued by the Governor of the State of New York on a requisition from the Governor of the State of North Carolina demanding petitioner’s extradition to that State. Judgment affirmed, without costs or disbursements. The County Court properly dismissed the proceeding. Hopkins, Acting P. J., Martuscello, Margett, Damiani and Hawkins, JJ., concur.